MEMORANDUM **
Martin Valdez Ramirez and Maria Lore-to Alvarado Valdez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of *798their motion to reopen their applications for cancellation of removal. We have jurisdiction to review the BIA’s denial of petitioners’ motion to reopen. See Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166, 1169-70 (9th Cir.2003). We review for an abuse of discretion, Bhasin v. Gonzales, 423 F.3d 977, 983 (9th Cir.2005), and deny the petition for review.
Petitioners were required to present evidence that was unavailable or undiscoverable at their hearing. See id. at 984. However, even assuming that the unverified assertions in petitioners’ motion to reopen and letters are “evidence” for purposes of a motion to reopen, they are insufficient. Nothing suggests that their son’s medical condition was not previously known. Indeed, petitioners’ appeal brief to the BIA, filed seven months after the hearing, alleging a “continuous medical problem,” suggests the contrary. Cf. id. at 987. So do their statements in the motion to reopen to the effect that he suffers from a “life long” condition. Cf. id. The BIA, therefore, did not abuse its discretion in denying the motion to reopen. Cf. id. at 983.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.